Illinois Official Reports

                                    Appellate Court



        Williams v. Cook County Officers Electoral Board, 2015 IL App (1st) 150568



Appellate Court        KENNETH J. WILLIAMS, Petitioner-Appellant, v. COOK
Caption                COUNTY OFFICERS ELECTORAL BOARD, ANITA ALVAREZ,
                       in Her Capacity as Electoral Board Member, DAVID ORR, in His
                       Capacity as Electoral Board Member and Cook County Clerk,
                       DOROTHY BROWN, in Her Capacity as an Electoral Board
                       Member, ARTHUR MINGO III, TOYAS RUDOLPH and
                       RAYMOND BANKS, Respondents-Appellees.



District & No.         First District, Third Division
                       Docket No. 1-15-0568



Filed                  May 13, 2015



Decision Under         Appeal from the Circuit Court of Cook County, No. 2015-COEL-023;
Review                 the Hon. Paul Karkula, Judge, presiding.



Judgment               Affirmed.



Counsel on             Andrew Finko, of Andrew Finko, P.C., of Chicago, for appellant.
Appeal
                       James A. Petrungaro and Adam Dauksas, both of Scariano, Himes &
                       Petrarca, Chtrd., and Steven M. Laduzinsky and Aisling S. O’Laorie,
                       both of Laduzinsky & Associates, P.C., both of Chicago, for
                       appellees.
     Panel                     JUSTICE LAVIN delivered the judgment of the court, with opinion.
                               Presiding Justice Pucinski and Justice Hyman concurred in the
                               judgment and opinion.


                                                OPINION

¶1         This appeal arises from the trial court’s order denying petitioner Kenneth Williams’
       petition for judicial review. On appeal, petitioner first contends that he is statutorily qualified
       to seek and hold public office under the Election Code (10 ILCS 5/1-1 et seq. (West 2012)) and
       School Code (105 ILCS 5/1-1 et seq. (West 2012)). Petitioner also contends that respondent,
       the Cook County Officers Electoral Board (Electoral Board), prematurely removed
       petitioner’s name from the ballot because he still had time to be pardoned before the election.
       Petitioner next contends that the hearing officer and Electoral Board exceeded their authority
       by amending and expanding the three objections, comingling arguments, going beyond the
       scope of the legal question at issue, and failing to conduct an evidentiary hearing. In addition,
       petitioner contends that the Electoral Board failed to undergo a choice of law analysis and
       properly apply Indiana law governing the expungement of Indiana convictions. Finally,
       petitioner contends his due process rights were violated by Anita Alvarez’s participation in the
       Electoral Board process. We affirm.

¶2                                            BACKGROUND
¶3         In April 2009, petitioner was elected to the Board of Education for Thornton Township
       High School District 205 (Board) and was subsequently reelected in April 2012, attaining the
       position of Board president. Prior to petitioner’s reelection to the Board, Anita Alvarez, in her
       capacity as Cook County State’s Attorney, filed a quo warranto action, pursuant to section
       18-101 of the Code of Civil Procedure (735 ILCS 5/18-101 (West 2012)), against petitioner
       alleging that a prior conviction (a 1985 Indiana felony forgery conviction on an accountability
       theory for which he served five years) constituted an infamous crime under section 29-15 of
       the Election Code (10 ILCS 5/29-15 (West 2012)), rendering him ineligible to hold the office
       of a school board member. See Ind. Code Ann. §§ 35-41-2-4, 35-43-5-2 (West 1984). After
       oral argument, the trial court determined that petitioner’s conviction was applicable in Illinois
       and he was statutorily ineligible to hold the office of a school board member under the Election
       Code (10 ILCS 5/1-1 et seq. (West 2012)) and School Code (105 ILCS 5/1-1 et seq. (West
       2012)). Approximately four months later, the State of Indiana granted petitioner an
       expungement of his criminal conviction. See Ind. Code Ann. § 35-38-9-10 (West 2012).
       Thereafter, we affirmed the trial court without considering whether petitioner was eligible to
       seek legislatively elected office in the future. See Alvarez v. Williams, 2014 IL App (1st)
       133443.
¶4         Subsequently, petitioner filed nomination papers to be appointed to fill a vacancy on the
       Board. Three objections were filed against petitioner (No. 14-COEB-SD20, No.
       14-COEB-SD64, No. 14-COEB-SD55) asserting that his prior felony conviction rendered him
       ineligible to hold office, and thus, he filed a false statement of candidacy. On January 8, 2015,
       a hearing was held and the hearing officer determined that petitioner was ineligible to hold the


                                                    -2-
     office of a school board member. The hearing officer observed that petitioner “provided
     nothing to support his contention that the expungement of an Indiana felony by an Indiana
     court [had] the same legal effect as a pardon from the Governor.” The Electoral Board then
     issued a written decision adopting the hearing officer’s report and ordered that petitioner’s
     name be removed from the ballot for the April 7, 2015, consolidated election. On February 2,
     2015, petitioner filed a petition for judicial review with the circuit court, which was denied.
     Petitioner then filed this timely notice of appeal.

¶5                                             ANALYSIS
¶6       Petitioner contends that the Electoral Board erred by removing his name from the ballot
     because he was eligible to hold the office of a school board member. On appeal, we are
     required to review the Board’s, rather than the circuit court’s, decision. Samuelson v. Cook
     County Officers Electoral Board, 2012 IL App (1st) 120581, ¶ 11. The Board’s findings of fact
     are deemed prima facie true and correct and will not be overturned unless they are against the
     manifest weight of the evidence; its findings of law are not binding on this court and will be
     reviewed de novo. Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill.
     2d 200, 210-11 (2008). The issue before us turns on the interpretation of a statute; therefore it
     is a question of law subject to de novo review. Lockhart v. Cook County Officers Electoral
     Board, 328 Ill. App. 3d 838, 841 (2002).
¶7       Initially, we note that petitioner’s brief suffers from several deficiencies and fails to
     comply with the requirements of Illinois Supreme Court Rule 341(h)(6) and (7) (eff. Feb. 6,
     2013). Specifically, petitioner’s statement of facts and argument fail to appropriately reference
     to the pages of the record on appeal to support petitioner’s contentions. See First National
     Bank of LaGrange v. Lowrey, 375 Ill. App. 3d 181, 208 (2007). This court is entitled to clearly
     defined issues, cohesive legal arguments and citations to relevant authority. County Mutual
     Insurance Co. v. Styck’s Body Shop, Inc., 396 Ill. App. 3d 241, 254-55 (2009). Despite this
     deficiency, we elect to proceed to address all such contentions on appeal. See TruServ Corp. v.
     Ernst & Young LLP, 376 Ill. App. 3d 218, 227 (2007).
¶8       Setting forfeiture aside, petitioner first contends that he is statutorily qualified to seek and
     hold public office under the Election Code (10 ILCS 5/1-1 et seq. (West 2012)) and School
     Code (105 ILCS 5/1-1 et seq. (West 2012)). We find this contention disingenuous. In Alvarez
     v. Williams, 2014 IL App (1st) 133443, we determined that petitioner’s prior conviction for
     aiding and abetting a forgery constituted an infamous crime, which made him ineligible to hold
     the office of a school board member. Specifically, the provisions at issue in the Election Code
     (10 ILCS 5/25-2(5) (West 2012)) and School Code (105 ILCS 5/10-11(5) (West 2012)),
     established an intent by the legislature to prevent individuals convicted of infamous crimes
     from holding offices of honor, trust and profit without an official pardon or restoration of
     rights. Williams, 2014 IL App (1st) 133443, ¶ 10. Thus, although petitioner claims that the
     State Board of Elections’ Candidate’s Guide did not warn against an infamous crime
     prohibition, given our prior ruling, petitioner was well versed in the eligibility requirements.
¶9       In addition, we previously determined that through the application of the common criminal
     design rule petitioner’s conviction for aiding, inducing, or causing the offense of forgery was
     considered an infamous crime under section 124-1 of the Code of Criminal Procedure (Ill. Rev.
     Stat. 1983, ch. 38, ¶ 124-1 (repealed by Pub. Act 84-1047, § 2 (eff. July 1, 1986))); Williams,
     2014 IL App (1st) 133443, ¶ 13. Furthermore, we discussed in great length that section 29-15

                                                  -3-
       of the Election Code (10 ILCS 5/29-15 (West 2012)) did not violate petitioner’s equal
       protection rights under the 14th amendment of the United States Constitution (U.S. Const.,
       amend. XIV) because there was a rational basis for the eligibility requirements. Williams, 2014
       IL App (1st) 133443, ¶¶ 16-19. Accordingly, petitioner is statutorily ineligible to hold office
       and cites no compelling new authority to support any of his statutory contentions. Thus, we
       need not consider this matter further. See Ill. S. Ct. R. 341(h) (eff. Feb. 6, 2013) (an appellant’s
       brief shall contain the contentions of the appellant and the reasons therefor with citation to
       authority).
¶ 10        Petitioner also contends that it was premature for the Electoral Board to remove his name
       from the ballot because he still had time to be pardoned before the election. Under Illinois law,
       however, a candidate must be eligible at the time his nomination papers are filed or he is unable
       to run for office. See Cinkus, 228 Ill. 2d at 219 (the supreme court concluded that “when a
       candidate submits his or her nomination papers to run for office, the candidate swears that he
       or she is–not will be–qualified for the office sought”). As we already established above,
       petitioner was ineligible to serve as a school board member at the time he filed his nomination
       papers and the Electoral Board properly removed his name from the ballot.
¶ 11        We also reject petitioner’s contention that the hearing officer and Electoral Board exceeded
       their authority by amending and expanding the three objections, commingling arguments,
       going beyond the scope of the legal question at issue, and failing to conduct an evidentiary
       hearing. Under section 10-8 of the Election Code:
                    “The objector’s petition shall give the objector’s name and residence address, and
                shall state fully the nature of the objections to the certificate of nomination or
                nomination papers or petitions in question, and shall state the interest of the objector
                and shall state what relief is requested of the electoral board.” 10 ILCS 5/10-8 (West
                2012).
       Contrary to petitioner’s contention, all three petitions were legally sufficient. The petitions all
       specifically stated that under section 29-15 of the Election Code (10 ILCS 5/29-15 (West
       2012)), petitioner was ineligible to serve as a school board member due to his 1985 Indiana
       felony conviction for an infamous crime. Further, the hearing officer did not commingle
       arguments and expand evidence. The record suggests that the hearing officer considered all
       three objections as three separate entities and did not go beyond the legal scope of the question
       at issue and petitioner’s brief fails to point to any evidence to suggest otherwise. The Electoral
       Board also did not err in failing to conduct an evidentiary hearing because petitioner’s
       argument related to a question of law not a factual dispute. At the hearing, petitioner’s counsel
       even acknowledged that the dispute turned on the interpretation of law; thus, it is insincere to
       suggest petitioner was denied a meaningful opportunity to confront witnesses, cross-examine
       such evidence and be heard. See Solomon v. Scholefield, 2015 IL App (1st) 150685, ¶ 15
       (“[p]ure questions of law, including questions of statutory interpretation, are reviewed
       de novo” (internal quotation marks omitted)).
¶ 12        Petitioner next contends that the Electoral Board failed to undergo a choice of law analysis
       and properly apply Indiana law governing the expungement of Indiana convictions. A
       choice-of-law determination is required only when a difference in law will make a difference
       in the outcome. Townsend v. Sears Roebuck & Co., 227 Ill. 2d 147, 155 (2007). Subject to
       constitutional limitations, the forum court applies the choice of law rules of its own state. Id.
       Illinois courts employ the Restatement (Second) of Conflict of Laws to resolve choice of law

                                                    -4-
       questions. Bank of America National Ass’n v. Bassman FBT, L.L.C., 2012 IL App (2d) 110729,
       ¶ 9. Generally, the object is to apply the law of the state with the most significant relationship
       to the issue. Gregory v. Beazer East, 384 Ill. App. 3d 178, 196-97 (2008).
¶ 13       Here, petitioner is seeking to hold elected office in the State of Illinois, which obviously
       has the most significant relationship to the issue of determining qualifications of its elected
       officials. Furthermore, petitioner’s brief provides no choice of law analysis, nor any evidence
       that the expungement of an Indiana felony conviction by an Indiana court has the same legal
       effect as a pardon from the Governor of Illinois, and we will not address this matter further.
       See Ill. S. Ct. R. 341(h) (eff. Feb. 6, 2013).
¶ 14       Petitioner finally contends that his due process rights were violated by Anita Alvarez’s
       participation in the Electoral Board process. While it is true that section 10-9(6) of the Election
       Code (10 ILCS 5/10-9(6) (West 2012)) allows for a substitution of a board member in the
       event of a conflict, petitioner failed to object to Alvarez sitting on the Electoral Board before
       the start of proceedings, and thus, petitioner has forfeited this contention on appeal. See Pesoli
       v. Department of Employment Security, 2012 IL App (1st) 111835, ¶ 23 (“[i]t is well settled
       that if an argument, issue, or defense is not presented in an administrative hearing, it is
       procedurally defaulted and may not be raised for the first time on administrative review”).

¶ 15                                      CONCLUSION
¶ 16      Based on the foregoing, we affirm the judgment of the circuit court of Cook County.

¶ 17      Affirmed.




                                                    -5-